MacLEAN, J.
Against the recovery of sick benefits by the plaintiff herein the defendant urges the law on the ground that the plaintiff has not brought himself within the provisions of the rules and regulations of the defendant corporation, of which he was admittedly a member in good standing and since its incorporation. When incorporation took place is not clear from the certificate set forth in the rules and regulations in evidence, because of inconsistency in the dates of acknowledgment and approval. Nevertheless sufficient appears in the plaintiff’s society book, with admissions and other testimony, to justify the finding of the trial justice that the plaintiff was a member in good standing, and had been for more than nine months, and so entitled to sick benefits, pursuant to the provisions of articles 64, 65, and 69 of the rules and regulations of the defendant corporation. The contention that the judgment is against the weight of evidence is without merit. Judgment affirmed, with costs. All concur.